Citation Nr: 0704762	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran had active service from November 1, 1977 to 
December 6, 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In February 2004, the Board denied 
the veteran's claim for service connection a lumbar spine 
disability on the merits.

The appellant appealed the February 2004 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated May 5, 2006, the Court vacated 
and remanded the Board's decision, which denied service 
connection for a lumbar spine disability.  The case is now 
before the Board for further appellate consideration pursuant 
to the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The Board notes that VA 
made requests for the veteran's medical records, in October 
2002 and January 2003, from Ramon A. Velez Arce for treatment 
between 1981 and 1991.  Also, in October 2002, VA made a 
request for medical records from Camuy Health Services, Inc. 
for treatment between 1979 and 1990.  In November 2002, Camuy 
Health Service, Inc. responded that the exact date of 
treatment was needed to obtain the veteran's records.  In 
January 2003, the veteran was informed of the VA's efforts to 
obtain his records and was provided with copies of the 
request letters and the response from Camuy Health Services, 
Inc.  The veteran has not provided or identified any 
additional medical records that may be obtained.  The Board 
observes that, where records are unavailable, "VA has no duty 
to seek to obtain that which does not exist."  Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).  Further, the veteran has 
not responded to the October 2006 "90-Day Response Form" 
with any additional evidence.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  38 C.F.R. § 3.304(b) (2006). 
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held, in Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004), that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. § 
1111 (West 2002) requires that VA shows by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  See also 
VAOPGCPREC 3-2003.  

Congenital or developmental defects are not "diseases" or 
"injuries" within the meaning of applicable statutes and 
regulations.  38 C.F.R. § 3.303(c).  However, service 
connection may be warranted where a congenital or 
developmental defect is subject to a superimposed injury or 
disease.  VAOPGCPREC 82-90 (July 18, 1990), published at 56 
Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 
01-85 (March 5, 1985)).  

In the present appeal, a June 1977 pre-enlistment examination 
shows that the veteran's back and lower extremities were 
normal upon enlistment.  In November 1977, the veteran 
complained of lower back pain.  Subsequently, a Medical Board 
examination was performed.  An X-ray report dated November 
14, 1977 shows minimal levoscoliosis of the lower lumbar 
spine with degenerative hypertrophic spurs along the anterior 
margin of L4-5 interspace.  Accordingly, the Medical Board 
diagnosed the veteran with congenital scoliosis.  

The claims file is devoid of any post-service medical 
records.  As discussed earlier, the VA has attempted to 
obtain medical records from healthcare providers identified 
by the veteran.  However, no such records were received.  The 
Board reiterates the fact that it is ultimately the veteran's 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim and 
that VA has no duty to obtain unavailable records that do not 
exist.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Counts, 
6 Vet. App. at 477.  The Board notes that in the absence of 
evidence showing a superimposed injury or disease resulting 
from the veteran's congenital scoliosis, such a defect is not 
a "disease" or "injury" within the meaning of applicable 
statutes and regulations for VA disabilities.  See 38 C.F.R. 
§ 3.303(c); VAOPGCPREC 82-90 (July 18, 1990).  On remand, the 
veteran should be scheduled for an examination to ascertain 
the nature and extent of any lumbar spine disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

2.  After completing the above, the 
veteran should be scheduled for a spine 
examination by an appropriate VA 
specialist to ascertain the nature, 
extent, and etiology of any lumbar spine 
disorders, including congenital 
scoliosis.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays.  
The examination report should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed disorder 
and reviewing the claims file, the 
examiner should offer an opinion as to 
whether any lumbar spine disorders found 
is at least as likely as not (50 percent 
or more probability) (1) pre-existed 
active service, (2) began during, or was 
aggravated, or (3) was subject to a 
superimposed injury, as the result of 
active service.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

The rationale for any opinion and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

3.  After completion of the above, VA 
should readjudicate the appellant's claim 
for service connection for a lumbar spine 
disorder.  If the determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case, which 
discusses the ramifications of VAOPGCPREC 
3-2003 and the holding in Wagner, supra, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


